DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 4/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 11-12, 16-18, 22-23, 25, 62-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16 and 62, the term “a spring member integrally formed with the shell and including a recess in the shell” is indefinite, as it is unclear how a recess can be considered part of a spring member.  As best understood the spring member comprises multiple components, however it is unclear how those components interact.  Clarification of the structure of the spring member is suggested.  Additionally, in claims 1 and 16, the term “the positioning member comprises a deflectable bulge” is indefinite as it is unclear whether or not the positioning member and bulge correspond to the 
Regarding claims 3 and 18, the term “a void” is indefinite as it is unclear whether the term refers to the previously described void, or another.  Clarification is required.  
Regarding claims 4 and 64, it is unclear how a recess can extend substantially through a material.  Clarification is required. 
Regarding claims 11, 25 and 66, the terms “of appliance body”, “positioning force” and “to positioning member” are indefinite, as it is unclear whether or not they should refer back to the previously recited limitations or others.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 66-67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 66-67, the claims fail to further limit the subject matter of the claim from which it depends as the claims are duplicates of claims 11-12, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 16-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopelman (US 2015/0216627 A1).
Regarding the above claims, Kopelman discloses a system comprising an ordered set of removable dental appliances (1200) configured to reposition one or more teeth of a patient (see Figs. 12A-B; [0100] and [0152]), each appliance of the set comprising: an appliance body configured to at least partially surround a plurality of teeth of a dental arch of a patient (1200), the body comprising a unitary material 
Kopelman additionally discloses wherein the shell comprises a surface defining a void internal to the shell (e.g. inner surface) and shaped to receive the at least one tooth in the desired position (see Figs. 12A-B; per claims 3 and 18); wherein the recess extends substantially through a thickness of the shell and is elongated (e.g. at least in height; see Figs. 12A-B; per claim 4); wherein the recess comprises a first dimension (e.g. height, see Fig. 12a-b) extending substantially perpendicular to a direction of the spring force (e.g. spring force is directed inward at attachment by virtue of elastic 1210) and a second dimension (e.g. depth; projection off lateral surface) extending substantially parallel to the direction of the spring force (for example depth measure at top flat surface of 1204; inward/outward), and wherein the first dimension is greater than the second dimension (see Figs. 12a-b showing height to be greater than depth; e.g. a triangular shape is shown; per claim 5); wherein each removable appliance in the set comprises an aligner tray (see citations and Figs. above; per claim 17); and wherein the spring member is biased toward the attachment when worn (see explanation regarding direction of spring force above; per claim 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 25 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman.
Regarding the above claims, Kopelman, according to the relied on embodiment of Figs. 12a-b, discloses all the features of the claimed invention, including wherein the positioning member is configured to receive the positioning force from an occlusal surface of a second opposing dental arch of the patient (see explanation above; per claims 12/67), but does not teach wherein the appliance body further comprises one or more flexural regions configured to facilitate deformation of the appliance body when the positioning force is applied to the positioning member, the flexural region comprises at least one of a fold, gap, or cutout in the body as required.  
Kopelman, however, according to the embodiment of Figs. 2A-I teaches wherein an appliance body comprises one or more flexural regions (274) configured to facilitate deformation of the appliance when a positioning force is applied via a positioning member (e.g. biting down on cusp to seat appliance), the flexural region comprises at least one of a fold, gap or cutout in the body (see [0116]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kopelman according to Figs. 12A-B, to include the flexural regions of Figure 2A-B), as such modification would allow for further, and different types of .  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman in view of Kopelman (US 2014/0363779 A1; hereafter Kopelman 2).
Regarding claim 23, Kopelman does not teach wherein a thickness of the shell increases near the spring member as required. 
Kopelman 2, however, teaches an aligner (205) which receives an attachment (202) via recess (204-1) and wherein a thickness of the shell increases near the attachment receiving recess (see [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kopelman to include the increased wall thickness near the attachment receiving recess, as taught by Kopelman 2, as such modification would provide increased rigidity and force transmission to the appliance, and would prevent further unintended movement once the tooth reaches its target position (see Kopelman 2, citations above). 
Claims 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman in view of Kim (US 2014/0178829 A1).
Regarding the above claims, Kopelman a removable dental appliance (see Figs. 12A-B; [0100] and [0152]), comprising: an appliance body configured to at least partially surround a plurality of teeth of a dental arch of a patient (1200), the body comprising a unitary material defining a shell shaped to receive at least one tooth of the patient (e.g. material of 1200, shaped into shell, see Figs. 12A-B); a spring member (1204/1210/1208) integrally formed with the shell and including a recess in the shell (1204); and a positioning member (e.g. any of cusps formed on occlusal surface of 
Kopelman further discloses wherein the shell comprises a surface defining a void internal to the shell (e.g. inner surface) and shaped to receive the at least one tooth in the desired position (see Figs. 12A-B; per claim 63); wherein the recess extends substantially through a thickness of the shell and is elongated (e.g. at least in height; see Figs. 12A-B; per claim 64); and wherein the recess comprises a first dimension (e.g. height, see Fig. 12a-b) extending substantially perpendicular to a direction of the spring force (e.g. spring force is directed inward at attachment by virtue of elastic 1210) and a second dimension (e.g. depth; projection off lateral surface) extending substantially parallel to the direction of the spring force (for example depth measure at top flat surface of 1204; inward/outward), and wherein the first dimension is greater than 
Kim, however, teaches an orthodontic aligner comprising a positioning member (configured to receive a positioning force to seat appliance if so desired) in the form of a protrusion (20) integrally formed, extending outward from the body and located at a gum area of the appliance surrounding a tooth in the aligner (see [0007], [0043]-[0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kopelman, to further include Kim’s protrusion located at the gingival area of an aligner, as such modification would allow for additionally forces to be applied, such as correcting overbite (see citations above).  The Examiner notes that should the device of Kopelman be modified to include the protrusion of Kim, as combined above, the modified device would comprise the protrusion and the cusps, both interpreted as positioning members since both are structurally configured to receive a positioning force to deform the body to facilitate engagement of the spring member with the attachment (e.g. structure of cusps and integral protrusion are configured to receive a force applied to seat the aligner over attachment, see above), and the protrusion would be gingival to the location of the recess/attachment (since Kim discloses placement thereof at the gum area).     
Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2013/0089828 teaches a similar aligner with protrusions at the gingival area (see Fig. 4b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772